      8:20-cv-01159-TMC         Date Filed 06/04/20      Entry Number 19       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

 Belinda Diane Brown,              )
                                   )
                     Plaintiff,    )                 Civil Action No. 8:20-cv-1159-TMC
                                   )
 vs.                               )
                                   )
 SC Department of Corrections, Ms. )                               ORDER
 Lee, Case Managers at Leath )
 Correctional Inst.,               )
                                   )
                     Defendants.   )
 _________________________________)

        Plaintiff Belinda Diane Brown, a state prisoner proceeding pro se and in forma pauperis,

filed this action pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28 U.S.C. §

636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate

judge for all pretrial proceedings. On April 7, 2020, the magistrate judge entered a proper form

order directing Plaintiff to notify the Clerk’s Office if her address changed. (ECF No. 11). On the

same day, the magistrate judge also issued an order noting that Plaintiff’s complaint was subject

to summary dismissal because the Defendants are not subject to suit under § 1983 and the

allegations failed to state a claim for relief. (ECF No. 12 at 6–10). Accordingly, the magistrate

judge granted Plaintiff an additional twenty-one days to file an amended complaint, curing the

deficiencies in her allegations. Id. at 10–11. Additionally, the order warned Plaintiff that if she

failed to file an amended complaint and cure the deficiencies identified in the order, her case may

be subject to dismissal with prejudice. Id. at 11. Despite the magistrate judge’s warning and the

additional time granted, Plaintiff has not filed an amended complaint, nor has she responded to the

court’s order at all.




                                                1
      8:20-cv-01159-TMC         Date Filed 06/04/20       Entry Number 19        Page 2 of 3




       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court summarily dismiss this action with prejudice and without issuance

and service of process for the same reasons identified in the April 7, 2020 order. (ECF No. 16).

The Report was mailed to Plaintiff at the address she provided the court and has not been returned

as undeliverable. (ECF No. 17). Therefore, Plaintiff is presumed to have received the Report.

Plaintiff was advised of her right to file specific objections to the Report, (ECF No. 16 at 12), but

failed to do so. The time for Plaintiff to object to the Report has now expired, and this matter is

ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Mathews v. Weber,

423 U.S. 261, 270 (1976). Nevertheless, “[t]he district court is only required to review de novo

those portions of the report to which specific objections have been made, and need not conduct de

novo review ‘when a party makes general and conclusory objections that do not direct the court to

a specific error in the magistrate judge’s proposed findings and recommendations.’” Farmer v.

McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the

recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1). However, “[i]n the absence of specific objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug. 29, 2005) (citing

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 16),




                                                 2
      8:20-cv-01159-TMC         Date Filed 06/04/20       Entry Number 19        Page 3 of 3




which is incorporated herein by reference. Therefore, this case is DISMISSED with prejudice1

and without issuance and service of process.

       IT IS SO ORDERED.



                                                      s/Timothy M. Cain
                                                      United States District Judge
Anderson, South Carolina
June 4, 2020




                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




1
 The magistrate judge’s order, entered on April 7, 2020, informed Plaintiff that her Complaint was
subject to summary dismissal because each of the defendants is immune from suit and the
allegations fail to state a cognizable cause of action. (ECF No. 12). The order also warned Plaintiff
that failure to file an amended complaint curing these deficiencies may result in dismissal without
leave later amend the complaint. Id. at 11. Nevertheless, Plaintiff failed to respond to the court’s
order or file an amended complaint.


                                                 3
